Case 1:19-cr-00399-CMA-GPG Document 47 Filed 09/02/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Criminal Action No. 19-cr-00399-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  JAMES ROGER GALLEGOS,

         Defendant.


       ORDER ADOPTING AND AFFIRMING AUGUST 5, 2020 RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #41). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Indictment which

  charged violation of 18 U.S.C. § 641, theft of Government property. The Court also

  notes that Defendant consented to Magistrate Judge Gallagher advising him with regard

  to his Constitutional rights and his rights pursuant to Rule 11 of the Federal Rules of

  Criminal Procedure. Magistrate Judge Gallagher conducted the Rule 11 hearing on

  August 5, 2020, at which time he appropriately advised the Defendant of his rights and

  made inquiry as to the Defendant’s understanding of the charges, the terms of the plea

  agreement, the voluntariness of his plea, and of the consequences of pleading guilty.
Case 1:19-cr-00399-CMA-GPG Document 47 Filed 09/02/20 USDC Colorado Page 2 of 2




  Based on that hearing Magistrate Judge Gallagher recommended that the District Court

  Judge accept Defendant's plea of guilty to Count One of the Indictment.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.     Court Exhibits 1 and 2 are accepted and admitted.
        2.     The plea as made in open court on August 5, 2020, is accepted and the
               Defendant is adjudged guilty of violation of 18 U.S.C. § 641, theft of
               Government property.

        DATED: September 2, 2020

                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
